I am of opinion that the coverage of the insurance contract cannot be enlarged or extended by waiver or estoppel. To so hold would be to make a new contract of insurance covering losses not covered by the original, and the law is well settled that this cannot be done in the absence of a new consideration. Great American Ins. Co. v. Dover, 219 Ala. 530, 122 So. 658; 5 Cooley's Briefs on Insurance, page 3953; Ruddock v. Detroit Life Ins. Co., 209 Mich. 638, 177 N.W. 242.
I am further of opinion that the replication to defendant's plea 3 was subject to demurrer, but the grounds assigned were too general, and were properly overruled for this reason. Code 1923, § 9479; McGehee v. Western Union Tel. Co., 169 Ala. 109,53 So. 205, Ann. Cas. 1912B, 512.
I therefore limit my concurrence to the conclusion announced in the majority opinion.